DETAILED ACTION
This office action is in response to applicant’s amendment filed on 08/26/2022.  Claims 1, 5, 8, 10, 12, 16, 18, and 20 have been amended.  Claims 1-20 are pending and are directed towards methods for Key Rollover for Client Side Encryption in Deduplication Backup Systems.  Examiner acknowledges applicant’s amendment to claims 1, 5, 10, 12, 16, 18, and 20, and therefore withdraws the previous office action’s objections to these claims.  In addition, examiner acknowledges applicant’s amendment to claim 1 and therefore withdraws the previous office action’s 112(b) rejection to claim 1.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
1.	Applicant’s arguments filed 08/26/2022 have been fully considered.
A) Applicant’s arguments, with respect to the amended limitations of claims 1, 8, and 18, that Mityagin, Best, and Greatwood fail to teach “storing in a client, an encryption key to be updated to the new encryption key and for performing client-side encryption of data to be deduplicated in the server, wherein the encryption key and the new encryption key are not provided to or known by the server” and that Mityagin discloses “server generated keys” by key generator 324 (page 11 of the present response) have been fully considered but they are not persuasive.
Regarding A) Mityagin teaches storing in a client, an encryption key to be updated to the new encryption key and for performing client-side encryption of data (para 75, line 1-31 and para 76, line 1-29; client receives message from encrypted message where the encrypted message is encrypted with the active key and client encodes key message using the new key identifying the client), wherein the encryption key and the new encryption key are not provided to or known by the server (para 65, line 1-24 and para 69, line 1-8; server 304 stores hashes of active keys and candidate keys instead of storing the actual key values and the key generator 324 sub-module may exist outside or as a device independent from the server 304).  Mitygain does not teach data to be deduplicated in the server.  Best teaches data to be deduplicated in the server (Fig. 1 and para 46, line 1-7; server 104 performs deduplication of data, including encryption of network data).  It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mityagin to incorporate the teachings of Best to provide server 104 performs deduplication of data, including encryption of network data.  Doing so would provide data encryption and deduplication desirable to enable in a number of devices, such as storage devices and servers, as recognized by Best.
Claim Rejections - 35 USC § 103
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
3.	Claims 1-2, 7-9, and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Mityagin (US Pub. 2016/0105283) filed on Oct. 14, 2014 in view of Best et al. (US Pub. 2018/0241777), hereinafter Best, filed Feb. 21, 2017.
Regarding claim 1, Mityagin teaches a computer-implemented method of re-keying encrypted data with a new encryption key in a system having a server and one or more clients (para 58, line 1-17 and para 70, line 1-21; client communication with a server for encryption key rotation exchange), comprising: 
storing in a client, an encryption key to be updated to the new encryption key and for performing client-side encryption of data (para 75, line 1-31 and para 76, line 1-29; client receives message from encrypted message where the encrypted message is encrypted with the active key and client encodes key message using the new key identifying the client), 
wherein the encryption key and the new encryption key are not provided to or known by the server (para 65, line 1-24 and para 69, line 1-8; server 304 stores hashes of active keys and candidate keys instead of storing the actual key values and the key generator 324 sub-module may exist outside or as a device independent from the server 304);
Mitygain does not teach data to be deduplicated in the server
Best teaches data to be deduplicated in the server (Fig. 1 and para 46, line 1-7; server 104 performs deduplication of data, including encryption of network data)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mityagin to incorporate the teachings of Best to provide server 104 performs deduplication of data, including encryption of network data.  Doing so would provide data encryption and deduplication desirable to enable in a number of devices, such as storage devices and servers, as recognized by Best.
Mityagin teaches storing, in the server, a ClientBlocks list consisting of handle and hash pairs for each client (para 69, line 1-8 and para 71, line 1-13; server stores hash values of active keys identifying the client device); 
parsing through the ClientBlocks list and for each handle and hash pair, looking up the hash in a server store to find a key version with which the block with that hash is stored (para 71, line 1-13 and para 72, line 1-17; server stores hash values of keys identifying the client device and identifies key that may expire);
Mityagin does not teach a deduplication table
Best teaches a deduplication table (para 30, line 1-21; historical information including a deduplication table including device identifiers and associated features)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mityagin to incorporate the teachings of Best to provide historical information including a deduplication table including device identifiers and associated features.  Doing so would provide data encryption and deduplication desirable to enable in a number of devices, such as storage devices and servers, as recognized by Best.
Mityagin teaches if the key version is older than a threshold key version, retrieving by the server, the key version and ciphertext; sending to the client a re-key request for the handle, key version, and ciphertext (para 73, line 17-34 and para 75, line 1-31; server 404 determines that a key expires and notifies the client 402 of key expiration where messages may be encrypted); 
decrypting, in the client, the ciphertext with a key identified by the key version to obtain corresponding plaintext (para 75, line 1-31; client receives message from encrypted message where the encrypted message is encrypted with the active key); 
encrypting, in the client, the plaintext with a newer key having a newer key version higher than the threshold key version and sending to the server the handle, hash, newer key version, and new ciphertext (para 75, line 1-31 and para 76, line 1-29; client sends the encoded key message using the new key identifying the client, where a hash value is associated with the message); and 
writing the newer key version, new ciphertext in storage and replacing an original pointer in the server store with a pointer to the newly stored ciphertext block (76, line 1-29 and para 77, line 1-23; client sends an encrypted key confirmation message that the client is using a new active key to the server and the server stores the key hash as the new active key and retires the old key).
Mityagin does not teach a deduplication table
Best teaches a deduplication table (para 30, line 1-21; historical information including a deduplication table including device identifiers and associated features)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mityagin to incorporate the teachings of Best to provide historical information including a deduplication table including device identifiers and associated features.  Doing so would provide data encryption and deduplication desirable to enable in a number of devices, such as storage devices and servers, as recognized by Best.
Regarding claim 2, Mityagin and Best teach method of claim 1.
	Mityagin teaches after the re-encrypting step, sending, from the server to the client a message indicating that the client can delete all keys having key versions less than the threshold key version (para 75, line 1-31 and para 77, line 1-23; server and client may retire the old key by deleting the old key).
Regarding claim 7, Mityagin and Best teach method of claim 1.
	Mityagin teaches the server stores one of: the key version with the ciphertext, or the key version in the server store to prevent the need for the server to actually read the block in order to know whether a newly received data block has a more recent key version number (para 71, line 1-13 and para 72, line 1-17; server stores hash values of keys identifying the client device and identifies key that may expire).
Mityagin does not teach a deduplication table
Best teaches a deduplication table (para 30, line 1-21; historical information including a deduplication table including device identifiers and associated features)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mityagin to incorporate the teachings of Best to provide historical information including a deduplication table including device identifiers and associated features.  Doing so would provide data encryption and deduplication desirable to enable in a number of devices, such as storage devices and servers, as recognized by Best.
Regarding claim 8, Mityagin teaches a computer-implemented method of re-encrypting data with a new encryption key in a system having a server and one or more clients (para 58, line 1-17 and para 70, line 1-21; client communication with a server for encryption key rotation exchange), comprising: 
storing in a client, an encryption key to be updated to the new encryption key and for performing client-side encryption of data (para 75, line 1-31 and para 76, line 1-29; client receives message from encrypted message where the encrypted message is encrypted with the active key and client encodes key message using the new key identifying the client), 
wherein the encryption key and the new encryption key are not provided to or known by the server (para 65, line 1-24 and para 69, line 1-8; server 304 stores hashes of active keys and candidate keys instead of storing the actual key values and the key generator 324 sub-module may exist outside or as a device independent from the server 304);
Mitygain does not teach data to be deduplicated in the server
Best teaches data to be deduplicated in the server (Fig. 1 and para 46, line 1-7; server 104 performs deduplication of data, including encryption of network data)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mityagin to incorporate the teachings of Best to provide server 104 performs deduplication of data, including encryption of network data.  Doing so would provide data encryption and deduplication desirable to enable in a number of devices, such as storage devices and servers, as recognized by Best.
Mityagin teaches maintaining, in the server, a ClientBlocks list, a server store, and encrypted data; storing in each client, handles and encryption keys for data blocks encrypted by each respective client (para 69, line 1-8 and para 71, line 1-13; server stores hash values of active keys identifying the client device);
Mityagin does not teach a deduplication table
Best teaches a deduplication table (para 30, line 1-21; historical information including a deduplication table including device identifiers and associated features)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mityagin to incorporate the teachings of Best to provide historical information including a deduplication table including device identifiers and associated features.  Doing so would provide data encryption and deduplication desirable to enable in a number of devices, such as storage devices and servers, as recognized by Best.
Mityagin teaches parsing through the ClientBlocks list to find blocks that need to be re-encrypted due to issuance of the new encryption key (para 71, line 1-13 and para 72, line 1-17; server stores hash values of keys identifying the client device and identifies key that may expire); 
sending, for a found block, ciphertext with an associated key ID to a corresponding client with a request to re-encrypt the data (para 73, line 17-34 and para 75, line 1-31; server 404 determines that a key expires and notifies the client 402 of key expiration where messages may be encrypted); and 
decrypting, at the corresponding client, the data (para 75, line 1-31; client receives message from encrypted message where the encrypted message is encrypted with the active key); and 
re-encrypting the data with the new encryption key (para 75, line 1-31 and para 76, line 1-29; client sends the encoded key message using the new key identifying the client, where a hash value is associated with the message).
Regarding claim 9, Mityagin and Best teach method of claim 8.
Mityagin teaches after the re-encrypting step, sending, from the server to the client to a message indicating that the client can delete all keys having key versions 33Attorney Docket No. 118881.01 (DL1.287U)less than a threshold key version, wherein the threshold key version may be the same or different from the version of the new encryption key (para 71, line 1-13 and para 72, line 1-17; server stores hash values of keys identifying the client device and identifies key that may expire).  
Regarding claim 16, Mityagin and Best teach method of claim 8.
	Mityagin teaches the server stores in one of: the key version with the ciphertext, or the key version in the server store to prevent the need for the server to actually read the block in order to know whether a newly received data block has a more recent key version number (para 71, line 1-13 and para 72, line 1-17; server stores hash values of keys identifying the client device and identifies key that may expire).
Mityagin does not teach a deduplication table
Best teaches a deduplication table (para 30, line 1-21; historical information including a deduplication table including device identifiers and associated features)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mityagin to incorporate the teachings of Best to provide historical information including a deduplication table including device identifiers and associated features.  Doing so would provide data encryption and deduplication desirable to enable in a number of devices, such as storage devices and servers, as recognized by Best.
Regarding claim 17, Mityagin and Best teach method of claim 8.
Mityagin does not teach the system comprises a cloud-based deduplication backup system executing block-based backup operations on the data.  
Best teaches the system comprises a cloud-based deduplication backup system executing block-based backup operations on the data (para 27, line 1-18 and para 30, line 1-21; a storage system on a network supports deduplication backup features of data)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mityagin to incorporate the teachings of Best to provide a storage system on a network supports deduplication backup features of data.  Doing so would provide data encryption and deduplication desirable to enable in a number of devices, such as storage devices and servers, as recognized by Best. 
Regarding claim 18, Mityagin teaches a computer-implemented method of re-encrypting data with a new encryption key in a system having a server and one or more clients (para 58, line 1-17 and para 70, line 1-21; client communication with a server for encryption key rotation exchange), comprising: 35Attorney Docket No. 118881.01 (DL1.287U) 
storing in a client, an encryption key to be updated to the new encryption key and for performing client-side encryption of data (para 75, line 1-31 and para 76, line 1-29; client receives message from encrypted message where the encrypted message is encrypted with the active key and client encodes key message using the new key identifying the client), 
wherein the encryption key and the new encryption key are not provided to or known by the server (para 65, line 1-24 and para 69, line 1-8; server 304 stores hashes of active keys and candidate keys instead of storing the actual key values and the key generator 324 sub-module may exist outside or as a device independent from the server 304);
Mitygain does not teach data to be deduplicated in the server
Best teaches data to be deduplicated in the server (Fig. 1 and para 46, line 1-7; server 104 performs deduplication of data, including encryption of network data)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mityagin to incorporate the teachings of Best to provide server 104 performs deduplication of data, including encryption of network data.  Doing so would provide data encryption and deduplication desirable to enable in a number of devices, such as storage devices and servers, as recognized by Best.
Mityagin teaches maintaining, in a server computer, a ClientBlocks list storing a list of hashes of data blocks and indexed by the handle asserted by each client in a series of handle and hash pairs for each client (para 69, line 1-8 and para 71, line 1-13; server stores hash values of active keys identifying the client device); 
looking up, for each ClientBlocks entry, a hash in a server store to find a key version number used to encrypt the data blocks (para 71, line 1-13 and para 72, line 1-17; server stores hash values of keys identifying the client device and identifies key that may expire);
Mityagin does not teach a deduplication table
Best teaches a deduplication table (para 30, line 1-21; historical information including a deduplication table including device identifiers and associated features)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mityagin to incorporate the teachings of Best to provide historical information including a deduplication table including device identifiers and associated features.  Doing so would provide data encryption and deduplication desirable to enable in a number of devices, such as storage devices and servers, as recognized by Best.
Mityagin teaches if the key version number is older than a threshold key version, then looking up stored ciphertext in physical storage; sending a re-key request to the client to re-encrypt the data blocks with a newer key having a version higher than the threshold key version (para 73, line 17-34 and para 75, line 1-31; server 404 determines that a key expires and notifies the client 402 of key expiration where messages may be encrypted); 
receiving back from the client the newer key version, new ciphertext of the data blocks; storing the new ciphertext in storage; and updating the server store for the hash with the new ciphertext, and the newer key version (76, line 1-29 and para 77, line 1-23; client sends an encrypted key confirmation message that the client is using a new active key to the server and the server stores the key hash as the new active key and retires the old key).  
Mityagin does not teach a deduplication table
Best teaches a deduplication table (para 30, line 1-21; historical information including a deduplication table including device identifiers and associated features)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mityagin to incorporate the teachings of Best to provide historical information including a deduplication table including device identifiers and associated features.  Doing so would provide data encryption and deduplication desirable to enable in a number of devices, such as storage devices and servers, as recognized by Best.
Regarding claim 19, Mityagin and Best teach method of claim 18.
	Mityagin teaches after the re-encrypting step, sending, from the server to the client a message indicating that the client can delete all keys having key versions less than the threshold key version (para 75, line 1-31 and para 77, line 1-23; server and client may retire the old key by deleting the old key).
4.	Claims 3-6, 10-15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Mityagin in view of Best and Greatwood (US Pub. 2018/0144152) filed on Nov. 13, 2017.
Regarding claim 3, Mityagin and Best teach method of claim 1.
	Mityagin and Best do not teach using an initialization vector (IV) comprising a random or pseudorandom number combined with the plaintext to create the ciphertext.
	Greatwood teaches using an initialization vector (IV) comprising a random or pseudorandom number combined with the plaintext to create the ciphertext (para 41, line 1-21 and para 42, line 1-19; creating N bit vectors that include random data to create encryption key for data stored in storage servers).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mityagin and Best to incorporate the teachings of Greatwood to provide creating N bit vectors that include random data to create encryption key for data stored in storage servers.  Doing so would allow for providing security for stored data by using data scattering, as recognized by Greatwood.
Regarding claim 4, Mityagin, Best, and Greatwood teach method of claim 3.
Mityagin teaches the sending step sends to the client a re-key request for the key version, and ciphertext (para 73, line 17-34 and para 75, line 1-31; server 404 determines that a key expires and notifies the client 402 of key expiration where messages may be encrypted); 
the decrypting step decrypts the ciphertext with the key version to obtain corresponding plaintext (para 75, line 1-31; client receives message from encrypted message where the encrypted message is encrypted with the active key); 
the encrypting step encrypts the plaintext with the newer key, and sends to the server the newer key version, and new ciphertext (para 75, line 1-31 and para 76, line 1-29; client sends the encoded key message using the new key identifying the client, where a hash value is associated with the message); and 
the writing step writes the newer key version, new ciphertext in storage (76, line 1-29 and para 77, line 1-23; client sends an encrypted key confirmation message that the client is using a new active key to the server and the server stores the key hash as the new active key and retires the old key).
Mityagin and Best do not teach the IV or a new IV
Greatwood teaches the IV or a new IV (para 41, line 1-21 and para 42, line 1-19; creating N bit vectors that include random data to create encryption key for data stored in storage servers).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mityagin and Best to incorporate the teachings of Greatwood to provide creating N bit vectors that include random data to create encryption key for data stored in storage servers.  Doing so would allow for providing security for stored data by using data scattering, as recognized by Greatwood.
Regarding claim 5, Mityagin, Best, and Greatwood teach method of claim 3.
Mityagin teaches the ClientBlocks list stores a list of hashes of data blocks and indexed by the handle asserted by each client in a series of handle and hash pairs for each client (para 69, line 1-8 and para 71, line 1-13; server stores hash values of active keys identifying the client device).
Regarding claim 6, Mityagin, Best, and Greatwood teach method of claim 3.
Mityagin teaches the server store comprises nodes having hashes of data blocks asserted by the client, wherein a node includes a physical location where the server stores ciphertext of the data block, a key version used by the client to encrypt the data block (para 65, line 1-22 and para 71, line 1-13; server stores hash values of active keys identifying the client device, where the server may store physical storage devices including encryption key data).
Mityagin does not teach a deduplication table
Best teaches a deduplication table (para 30, line 1-21; historical information including a deduplication table including device identifiers and associated features)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mityagin to incorporate the teachings of Best to provide historical information including a deduplication table including device identifiers and associated features.  Doing so would provide data encryption and deduplication desirable to enable in a number of devices, such as storage devices and servers, as recognized by Best.
Mityagin and Best do not teach 32Attorney Docket No. 118881.01 (DL1.287U)the IV for the data block
Greatwood teaches the IV for the data block (para 41, line 1-21 and para 42, line 1-19; creating N bit vectors that include random data to create encryption key for data stored in storage servers).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mityagin and Best to incorporate the teachings of Greatwood to provide creating N bit vectors that include random data to create encryption key for data stored in storage servers.  Doing so would allow for providing security for stored data by using data scattering, as recognized by Greatwood.
Regarding claim 10, Mityagin and Best teach method of claim 9.
Mityagin teaches the ClientBlocks list stores a list of hashes of data blocks and indexed by the handle asserted by each client in a series of handle and hash pairs for each client (para 69, line 1-8 and para 71, line 1-13; server stores hash values of active keys identifying the client device).
Regarding claim 11, Mityagin, Best, and Greatwood teach method of claim 10.
Mityagin teaches the server store comprises nodes having hashes of data blocks asserted by the client, wherein a node includes a physical location where the server stores ciphertext of the data block, a key version used by the client to encrypt the data block (para 65, line 1-22 and para 71, line 1-13; server stores hash values of active keys identifying the client device, where the server may store physical storage devices including encryption key data).
Mityagin does not teach a deduplication table
Best teaches a deduplication table (para 30, line 1-21; historical information including a deduplication table including device identifiers and associated features)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mityagin to incorporate the teachings of Best to provide historical information including a deduplication table including device identifiers and associated features.  Doing so would provide data encryption and deduplication desirable to enable in a number of devices, such as storage devices and servers, as recognized by Best.
Mityagin and Best do not teach 32Attorney Docket No. 118881.01 (DL1.287U)an Inian Initialization Vector (IV) for the data block.
Greatwood teaches an Initialization Vector (IV) for the data block (para 41, line 1-21 and para 42, line 1-19; creating N bit vectors that include random data to create encryption key for data stored in storage servers).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mityagin and Best to incorporate the teachings of Greatwood to provide creating N bit vectors that include random data to create encryption key for data stored in storage servers.  Doing so would allow for providing security for stored data by using data scattering, as recognized by Greatwood.
Regarding claim 12, Mityagin, Best, and Greatwood teach method of claim 11.
Mityagin teaches looking up, in the parsing step, for each handle and hash pair, the hash in a server store to find a key version with which the data block with that hash is stored (para 71, line 1-13 and para 72, line 1-17; server stores hash values of keys identifying the client device and identifies key that may expire); and 
Mityagin does not teach a deduplication table
Best teaches a deduplication table (para 30, line 1-21; historical information including a deduplication table including device identifiers and associated features)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mityagin to incorporate the teachings of Best to provide historical information including a deduplication table including device identifiers and associated features.  Doing so would provide data encryption and deduplication desirable to enable in a number of devices, such as storage devices and servers, as recognized by Best.
Mityagin teaches if the key version is older than the threshold key version, retrieving by the server, the key version, and ciphertext.
Mityagin and Best do not teach IV
Greatwood teaches IV (para 41, line 1-21 and para 42, line 1-19; creating N bit vectors that include random data to create encryption key for data stored in storage servers).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mityagin and Best to incorporate the teachings of Greatwood to provide creating N bit vectors that include random data to create encryption key for data stored in storage servers.  Doing so would allow for providing security for stored data by using data scattering, as recognized by Greatwood.
Regarding claim 13, Mityagin, Best, and Greatwood teach method of claim 12.
Mityagin teaches sending to the client a re-key request for the handle, key version, and ciphertext (para 73, line 17-34 and para 75, line 1-31; server 404 determines that a key expires and notifies the client 402 of key expiration where messages may be encrypted); 
decrypting, in the client, the ciphertext with a key identified by the key version to obtain corresponding plaintext (para 75, line 1-31; client receives message from encrypted message where the encrypted message is encrypted with the active key); and 34Attorney Docket No. 118881.01 (DL1.287U) 
encrypting, in the client, the plaintext with the new encryption key and sending to the server the handle, hash, new encryption key version, and new ciphertext (para 75, line 1-31 and para 76, line 1-29; client sends the encoded key message using the new key identifying the client, where a hash value is associated with the message).  
Mityagin and Best do not teach the IV or a new IV
Greatwood teaches the IV or a new IV (para 41, line 1-21 and para 42, line 1-19; creating N bit vectors that include random data to create encryption key for data stored in storage servers).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mityagin and Best to incorporate the teachings of Greatwood to provide creating N bit vectors that include random data to create encryption key for data stored in storage servers.  Doing so would allow for providing security for stored data by using data scattering, as recognized by Greatwood.
Regarding claim 14, Mityagin, Best, and Greatwood teach method of claim 13.
Mityagin teaches writing the new encryption key version, new ciphertext in storage and replacing an original pointer in the server store with a pointer to the newly stored ciphertext block.
Mityagin does not teach a deduplication table
Best teaches a deduplication table (para 30, line 1-21; historical information including a deduplication table including device identifiers and associated features)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mityagin to incorporate the teachings of Best to provide historical information including a deduplication table including device identifiers and associated features.  Doing so would provide data encryption and deduplication desirable to enable in a number of devices, such as storage devices and servers, as recognized by Best.
Mityagin and Best do not teach new IV
Greatwood teaches new IV (para 41, line 1-21 and para 42, line 1-19; creating N bit vectors that include random data to create encryption key for data stored in storage servers).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mityagin and Best to incorporate the teachings of Greatwood to provide creating N bit vectors that include random data to create encryption key for data stored in storage servers.  Doing so would allow for providing security for stored data by using data scattering, as recognized by Greatwood.
Regarding claim 15, Mityagin, Best, and Greatwood teach method of claim 14.
Mityagin and Best do not teach wherein the IV and the new IV each comprise an arbitrary value for combining with corresponding plaintext before creating the ciphertext to randomize the corresponding plaintext.
Greatwood teaches wherein the IV and the new IV each comprise an arbitrary value for combining with corresponding plaintext before creating the ciphertext to randomize the corresponding plaintext (para 41, line 1-21 and para 42, line 1-19; creating N bit vectors that include random data to create encryption key for data stored in storage servers).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mityagin and Best to incorporate the teachings of Greatwood to provide creating N bit vectors that include random data to create encryption key for data stored in storage servers.  Doing so would allow for providing security for stored data by using data scattering, as recognized by Greatwood.
Regarding claim 20, Mityagin and Best teach method of claim 19.
Mityagin teaches the ClientBlocks list stores a list of hashes of data blocks and indexed by the handle asserted by each client in a series of handle and hash pairs for each client (para 69, line 1-8 and para 71, line 1-13; server stores hash values of active keys identifying the client device), and 
wherein the server store comprises nodes having hashes of data blocks asserted by the client, wherein a node includes a physical location where the server stores ciphertext of the data block, a key version used by the client to encrypt the data block (para 65, line 1-22 and para 71, line 1-13; server stores hash values of active keys identifying the client device, where the server may store physical storage devices including encryption key data),
Mityagin does not teach a deduplication table
Best teaches a deduplication table (para 30, line 1-21; historical information including a deduplication table including device identifiers and associated features)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mityagin to incorporate the teachings of Best to provide historical information including a deduplication table including device identifiers and associated features.  Doing so would provide data encryption and deduplication desirable to enable in a number of devices, such as storage devices and servers, as recognized by Best.
Mityagin and Best do not teach 32Attorney Docket No. 118881.01 (DL1.287U)the Initialization Vector (IV) for the data block, wherein the IV comprises an arbitrary value for combining with corresponding plaintext before creating the ciphertext to randomize the corresponding plaintext.
Greatwood teaches the Initialization Vector (IV) for the data block, wherein the IV comprises an arbitrary value for combining with corresponding plaintext before creating the ciphertext to randomize the corresponding plaintext (para 41, line 1-21 and para 42, line 1-19; creating N bit vectors that include random data to create encryption key for data stored in storage servers).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mityagin and Best to incorporate the teachings of Greatwood to provide creating N bit vectors that include random data to create encryption key for data stored in storage servers.  Doing so would allow for providing security for stored data by using data scattering, as recognized by Greatwood.
Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following are relevant prior arts:  Albertson et al. (US Pub. 2018/0241561) discloses local encryption of a set of replicated data in a shared pool of configurable computing resources which has a set of member nodes, where a first local encryption key for the first node of the set of member nodes may be determined; Li (US Pub. 2020/0285765) discloses perform a passive key exchange protocol 105 with the first client 102a, and the server 101 is configured to determine, based on a result of the passive key exchange protocol 105, whether the data is to be stored in full or as deduplicated data; Vijayan et al. (US Pub. 2019/0026305) discloses distributed, deduplicated storage system according to certain embodiments is arranged in a parallel configuration including multiple deduplication nodes.
6.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHAN H NGUYEN whose telephone number is (571)272-6443.  The examiner can normally be reached on Monday-Friday 8:30am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on 571-272-4006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NHAN HUU NGUYEN/Examiner, Art Unit 2492


/SALEH NAJJAR/Supervisory Patent Examiner, Art Unit 2492